Name: 81/374/EEC: Commission Decision of 14 May 1981 establishing that the apparatus described as 'Nicolet- crystallographic system, model R3m', may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  tariff policy;  natural and applied sciences;  information technology and data processing;  mechanical engineering
 Date Published: 1981-06-03

 Important legal notice|31981D037481/374/EEC: Commission Decision of 14 May 1981 establishing that the apparatus described as 'Nicolet- crystallographic system, model R3m', may not be imported free of Common Customs Tariff duties Official Journal L 145 , 03/06/1981 P. 0024 - 0024Commission Decisionof 14 May 1981establishing that the apparatus described as "Nicolet-crystallographic system, model R3m", may not be imported free of Common Customs Tariff duties(81/374/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 30 October 1980, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Nicolet-crystallographic system, model R3m", to be used for research into X-ray structural studies of molecular constitution, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is curently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7(5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 26 March 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is a computor-controlled diffractometer;Whereas its objective technical characteristics such as the accuracy of the data relating to the study of molecular constitution and the use to whch it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same knd are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus;Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus "CAD4SDP" manufactured by Enraf-Nonius, Rontgenweg 1, NL-Delft,HAS ADOPTED THIS DECISION:Article 1The apparatus described as "Nicolet-crystallographic system, model R3m", which is the subject of an application by the United Kingdom of 30 October 1980, may not be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 May 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------